DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Careful review of the amended claims have confirmed that the applicant does not have sufficient support for claims 6, 8 due to the presence of new matter.  See below.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/705800, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for any of the claims of this application and therefore, the application does not have a right to the filing date of this provisional application and does not appear to have a right to any priority date.
Examiner Comment
The applicant is thanked for providing line numbers.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6, 8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In regard to claim 6, the recitation, “an outlet of the upper expander” (line 53) is new matter as the claim already recites an outlet of the upper expander previously in the claim and there is no support for a second outlet of the upper expander as claimed. 
	 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	In regard to claim 6, the recitation, “an outlet of the upper expander” (line 53) is indefinite for reintroducing anew that which has already been recited.
	The recitation, “Discharging single-phase expanded cryogenic fluid from the low-pressure single phase discharge associated with the cryogenic fluid pressure vessel at low pressure or discharging two-phase cryogenic fluid from the low-pressure two-phase discharge associated with the cryogenic fluid pressure vessel at low pressure such that the cryogenic fluid flows upward through the inlet of the lower expander to the inlet of the upper expander” (line 48-53) is indefinite since the claim already recites in step E that the fluid flows through the channel and the discharging of either phase from the pressure vessel does not provide the flow through the channel.   
	The recitation, “wherein the lower expander and the upper expander are housed in the same cryogenic fluid pressure vessel” (line 56-58) is indefinite since it is not clear what is “the same”.  Further, the recitation of line 27 already requires that the expanders are contained within the cryogenic fluid pressure vessel and therefore the present recitation is indefinite for redundantly stating that the expanders are in the vessel. 
In regard to claim 8, the recitation, “Discharging either the single-phase expanded cryogenic fluid and the two-phase expanded cryogenic fluid from the outlet of the upper expander at low pressure” is indefinite as it is unclear what is included and 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL1 (30 Nov 2005) in view of Hays (US 3879949).  See 112 rejections.
NPL1 teaches a configuration and a method comprising: at least two cryogenic fluid expanders (see slide 12) comprising a lower and upper expander (see page 12), and disposed vertically within a single cryogenic liquid pressure vessel (see page 12, hereafter vessel) and operable in series (page 12, 8), the expanders vertically supported by a support plate (see flanges and planar support near middle of device – page 12) inside intermediately relative to the pressure vessel (vessel), 
[AltContent: ]
    PNG
    media_image1.png
    1069
    366
    media_image1.png
    Greyscale
the pressure vessel (vessel) having a high pressure liquid inlet (see bottom vessel port in figure on page 12), a two phase discharge (top port - page 12), and a liquid discharge (see port on top right of figure, page 12);
the upper expander (see upper expander) having: an inlet (), a two phase runner (),
a two phase exducer (), a rotor (), 
[AltContent: ]a stator (), and an outlet (),

the lower expander (see lower expander) having:
a high pressure radial inlet (), 
a first stage liquid runner (),
a second stage liquid runner (),
a rotor (), and a stator (), and 
an outlet (), 
wherein fluid from the lower expander discharge communicates to the inlet of the upper expander (upper expander) through a channel ();

communicating the cryogenic fluid from the lower expander to the upper expander (page 12) through the channel; 
discharging expanded liquid or two-phase fluid from the two phase or liquid discharge (see outlets noted above) of the cryogenic fluid pressure vessel (vessel) at low pressure (due to expansion) such that the cryogenic liquid flows upward through the expanders (clear in page 12; also note that top and bottom are relative and the fluid flows from one end to the other, fully meeting upwards).  It is noted that the expanders are two phase expanders and therefore capable of operating with either phase (page 11).  NPL1 teaches a liquid discharge from the vessel (see liquid outlet on right of vessel in figure on page 12) and therefore can provide whatever phase operation is required.
	NPL1 teaches that the expanders have their own shafts having a common center axis (see axis of figure on page 12) and as they are separate they are operable at different speeds but does not explicitly teach the step of operating the first stage at a fixed speed and the second stage at a variable speed.  However, Hays (949) teaches employing two turbines (41, 40) and providing constant speed power with one turbine (40, column 4, line 65) and variable speed power with the other (41, column 5, line 1-10).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the turbines of NPL1 to operate the upper turbine of NPL1 with a variable speed and the lower turbine of NPL1 with a constant speed for the purpose of ease of controlling the turbines while providing differing power levels and for 
	Note that the channel provides the fluid transport between the outlet of the lower expander and inlet of the upper expander.

Claims 6, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL1 (30 Nov 2005) in view of Anxionnaz (US 2312995) and Hays (US 3879949).  
See the explanation of NPL1 above.  NPL1 teaches that the expanders have their own shafts having a common center axis (see axis of figure on page 12) and as they are separate they are operable at different speeds but does not explicitly teach the step of operating the first stage at a fixed speed and the second stage at a variable speed.  
However, it is well known that providing more than one shaft allows the turbine work output to be recovered by more than one energy consuming machine, as taught by Anxionnaz (plural stage expander has two shafts from 4 and 2, allowing the turbine to power different machines 7 and 5, 6 - column 1, page 3, line 10-12); each shaft having a common center axis (see shafts are on same axis, see figures) and are operable at different speeds (being separate; page 2, column 1, line 40-45; page 2, column 2, line 26-35). 
Additionally, Hays (949) teaches employing two turbines (41, 40) having two independent shafts (43, 42) and teaches providing constant speed power with one turbine (40, column 4, line 65) and variable speed power with the other (41, column 5, .

Claims 6, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL1 (30 Nov 2005) in view of Bloomberg (US 2552138).  
See the explanation of NPL1 above and note that NPL1 teaches that the expanders with their own shafts having a common center axis (see axis of figure on page 12) and as they are separate they are operable at different speeds but does not explicitly teach the step of operating the first stage at a fixed speed and the second stage at a variable speed,.  However, Bloomberg teaches employing two turbines (4, 7) having two independent shafts (10, 12) and teaches providing constant speed power with one turbine and variable speed power with the other (column 1, line 50-55; column 3, line 35-45).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the turbines of NPL1 to operate the upper turbine of NPL1 with a variable speed and the lower turbine of NPL1 with a constant speed for the purpose of ease of controlling the turbines while providing differing power levels and for the purpose of providing greater efficiency operation with the steady state .

Claims 1, 6, 8, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hylton (US 6441508) in view of Anxionnaz (US 2312995) and Hays (US 3879949).
Hylton teaches a system and method comprising: an expander (see all serial turbine stages) mounted within a single cryogenic pressure vessel (column 1, line 50, CV or CC) disposed vertically, the expander (first stage) having a high pressure inlet and an outlet (inherent to a turbine stage), introducing cryogenic fluid into an inlet of the expander (column 6, lines 1-5), discharging expanded liquid or two phase fluid from a low pressure outlet of the expander (column 6, line 52), such that the cryogenic liquid flows from one end of the configuration to the other, (note that top and bottom are relative and the fluid flows from one end to the other, fully meeting upwards recitation).  
The expander has a shaft (SS); a radial inlet (inlet into R), a rotor (9), a stator (PG), a first stage runner (5, francis runner), a second stage runner (4, Kaplan runner), and an outlet (see end of stages).  It is noted that the expander is a two phase expander and therefore capable of operating the fluid as either single phase or two-phases (column 6, line 5-6, 45-50) .  Hylton teaches a liquid discharge from the vessel (see L0, fig. 10).  Note that Hylton teaches that the expander is fixed to an intermediate support plate (see flanges near middle of device - fig. 1, 10, 11) and supported intermediately relative to the vessel.
Hylton does not explicitly teach a second expander having a separate shaft as claimed.  However, it is well known to provide more than one expander each having 
Additionally, Hays (949) teaches employing two turbines (41, 40) having two independent shafts (43, 42) and teaches providing constant speed power with one turbine (40, column 4, line 65) and variable speed power with the other (41, column 5, line 1-10).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hylton with another expander having an independent shaft on the same axis as taught by Anxionnaz for the purpose of providing different speeds and power to more than one energy consuming machine (more than the generator alone) and to maintain the compact arrangement of Hylton and to further operate the upper turbine of Hylton with a variable speed and the lower turbine of Hylton with a constant speed as taught by Hays (949) for the purpose of ease of controlling the turbines while providing differing power levels and for the purpose of providing greater efficiency operation with the steady state base load power output available from the high pressure of the input stream and obtain varying power output as the process stream is brought to the desired output pressure.  Further note that the modification provides the lower and upper expander operable in series and all within a single vessel for the purpose of providing a more compact assembly (further see the teachings of the vessel of Anxionnaz housing the turbines and providing compact serial arrangement).

Claims 1, 6, 8, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hylton (US 6441508) in view of Anxionnaz (US 2312995), Hays (US 3879949), and Veronesi (US 5713727).
Hylton teaches a system and method comprising: an expander (see all serial turbine stages) mounted within a single cryogenic pressure vessel (column 1, line 50, CV or CC) disposed vertically, the expander (first stage) having a high pressure inlet and an outlet (inherent to a turbine stage), introducing cryogenic fluid into an inlet of the expander (column 6, lines 1-5), discharging expanded liquid or two phase fluid from a low pressure outlet of the expander (column 6, line 52), such that the cryogenic liquid flows from one end of the configuration to the other, (note that top and bottom are relative and the fluid flows from one end to the other, fully meeting upwards recitation).  
The expander has a shaft (SS); a radial inlet (inlet into R), a rotor (9), a stator (PG), a first stage runner (5, francis runner), a second stage runner (4, Kaplan runner), and an outlet (see end of stages).  It is noted that the expander is a two phase expander and therefore capable of operating with the fluid as either single phase or two-phases (column 6, line 5-6, 45-50).  Hylton teaches a liquid discharge from the vessel (see L0, fig. 10).  Note that Hylton teaches that the expander is fixed to an intermediate support plate (see flanges near middle of device - fig. 1, 10, 11) and supported intermediately relative to the vessel.
Hylton does not explicitly teach a second expander having a separate shaft as claimed.  However, it is well known to provide more than one expander each having their own shaft for the purpose of allowing work output to be recovered by more than one energy consuming machine, as taught by Anxionnaz (see first and second 
Additionally, Hays (949) teaches employing two turbines (41, 40) having two independent shafts (43, 42) and teaches providing constant speed power with one turbine (40, column 4, line 65) and variable speed power with the other (41, column 5, line 1-10).  
Additionally, Veronesi fully teaches that it is well known to provide serial impeller modules, each having their own shafts and rotary equipment and to house them together to provide compact arrangement for serial impeller devices.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hylton with another expander having an independent shaft on the same axis as taught by Anxionnaz for the purpose of providing different speeds and power to more than one energy consuming machine (more than the generator alone) and to maintain the compact arrangement of Hylton as suggested by Anxionnaz and Veronesi and to further operate the upper turbine of Hylton with a variable speed and the lower turbine of Hylton with a constant speed as taught by Hays (949) for the purpose of ease of controlling the turbines while providing differing power levels and for the purpose of providing greater efficiency operation with the steady state base load power output available from the high pressure of the input stream and obtain varying power output as the process stream is brought to the desired output pressure.  Further note that the modification provides the lower and upper expander operable in .
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive and the applicant is directed to the detailed rejection above. 

Conclusion
Applicant's amendment necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
February 17, 2021